COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00472-CR

Jermaine Eugene Whatley                   §   From the 432nd District Court

                                          §   of Tarrant County (1359834D)

v.                                        §   May 28, 2015

                                          §   Per Curiam

The State of Texas                        §   (nfp)

                         JUDGMENT ON REHEARING

       After reviewing appellant’s motion for rehearing, we deny the motion, but

we withdraw our April 23, 2015 opinion and judgment and substitute the

following.

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM